       Case 1:20-cv-07349-ALC-SDA Document 59 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Joseph Pagan, individually and on behalf of all
 others similarly-situated,                               No.: 1:20-cv-7349 (ALC)(SDA)

                                 Plaintiffs,
                                                          NOTICE OF WITHDRAWAL
                         v.

 C.I. Lobster Corp., Joseph Mandarino,
 Richard Mandarino, and John Mandarino,

                                 Defendants.


To the Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE that Zarrina Ozari hereby withdraws as counsel for Plaintiff

Joseph Pagan. The Ottinger Firm, P.C. remains Plaintiff’s counsel.




 Dated: August 31, 2021                                  THE OTTINGER FIRM P.C.
                                                         535 Mission Street, 14th Fl
                                                         San Francisco, CA 94105
                                                         (415) 651-2738



                                                         By:
                                                               Zarrina Ozari
                                                               zarrina@ottingerlaw.com




                                                   1
